 
 
I 
108th CONGRESS
2d Session
H. R. 4946 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Hefley (for himself, Mr. Garrett of New Jersey, Mr. Udall of Colorado, Mr. Miller of Florida, Mr. Goode, and Mr. Tancredo) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for the orderly termination of the United States Court of Federal Claims, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Court of Federal Claims Termination Act of 2004.
2.FindingsCongress finds that—
(1)a fair and efficient Federal judiciary is a bedrock of the Nation’s democracy;
(2)at a time of rising deficits and shrinking budgets, it is imperative that Federal judiciary resources be used wisely;
(3)the United States Court of Federal Claims operates inefficiently;
(4)in calendar year 2002, on average, judges of the Court of Federal Claims conducted only 1.5 trials and spent less than 66 hours in a courtroom;
(5)between calendar years 1997 and 2001, on average, Court of Federal Claims judges had 45 cases on their docket each year;
(6)by contrast, during the same period, Federal district court judges had 478 cases on their dockets each year;
(7)a comprehensive study by a respected legal scholar concluded that the caseload of the Court of Federal Claims could be handled more efficiently by Federal district courts;
(8)transferring the caseload of the Court of Federal Claims to the Federal district courts would add less than 1 case each year to each Federal district judgeship;
(9)there is no evidence that Federal district courts are incapable of handling the caseload of the Court of Federal Claims;
(10)it is estimated that the budget for fiscal year 2004 for the Court of Federal Claims is $14,400,000; and
(11)elimination of the Court of Federal Claims will lead to a significant savings of taxpayer dollars, especially over the long term.
3.Termination of United States Court of Federal Claims
(a)Filing of claimsNotwithstanding any other provision of law, no claim may be filed in the United States Court of Federal Claims on or after the date of enactment of this Act.
(b)Pending claimsNot later than 60 days after the date of enactment of this Act, the Chief Justice of the United States shall promulgate regulations to carry out an orderly transfer of all claims pending before the United States Court of Federal Claims to appropriate courts of the United States. Such transfers shall be completed during the 1-year period beginning on the date of enactment of this Act. Regulations under this subsection may provide for some claims to proceed in the United States Court of Federal Claims during that 1-year period. A congressional reference case for which a report is not transmitted to the appropriate House of Congress before the end of that 1-year period shall not be transferred and shall terminate.
(c)TerminationNotwithstanding any other provision of law, the United States Court of Federal Claims is terminated effective on and after the date occurring 1 year after the date of enactment of this Act.
(d)ReportNot later than 60 days after the date of enactment of this Act, the Director of the Administrative Office of United States Courts shall submit a report to Congress containing recommendations for legislation to carry out this Act, including recommendations for conforming amendments to Federal law. 
 
